Exhibit 10.303

 

“CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.”

 

SECOND AMENDMENT TO THE EXCLUSIVE LICENSE AGREEMENT

DATED JANUARY 31, 1995

between

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA

and

CYGNUS, INC.

for

DEVICE FOR IONTOPHORETIC NON-INVASIVE SAMPLING

OR DELIVERY OF SUBSTANCES

 

UC Agreement Control Number 1995-04-0565

UC Case No. 1987-162

 

This second amendment, (“Second Amendment”) is effective this 19th day of
September, 2002 (“Effective Date”), by and between The Regents of the University
of California, a California corporation, having its administrative offices at
1111 Franklin Street, 12th Floor, Oakland, California 94607-5200 (“The
Regents”), and Cygnus, Inc., a Delaware corporation having its principal place
of business at 400 Penobscot Drive, Redwood City, California 94063, formerly
known as Cygnus Therapeutic Systems, a California corporation (“Licensee”).

 

BACKGROUND

 

A.                                   The Regents and Licensee entered into an
Exclusive License Agreement with an effective date of January 31, 1995, UC
Control No. 1995-04-0565 (“Agreement”) and this Agreement was amended to extend
the diligence deadline for filing an application for regulatory approval for the
Licensed Product in an Amendment with an effective date of April 23, 1998, UC
control No. 1995-04-0565B (“First Amendment”).

 

B.                                     The Licensed Product that Licensee is
selling presently comprises two separate components:  a GlucoWatchâ Biographer
or its functional equivalent (hereafter referred to as the “GlucoWatchâ
Biographer”) and a GlucoWatchâ AutoSensor or its functional equivalent
(hereafter referred to as the “GlucoWatchâ AutoSensor”), wherein GlucoWatchâ is
a registered trademark of Licensee.  Each of these two components shall be
deemed to be a Licensed Product whether sold separately or in combination with
each other.

 

--------------------------------------------------------------------------------


 

C.                                     Licensee has entered into an expanded
Sales, Marketing and Distribution Agreement with Sankyo Pharma, Inc., dated July
8, 2002, wherein Sankyo Pharma has the exclusive right to sell, market, and
distribute the Licensed Product in the United States until April 1, 2014, and
Sankyo Pharma, Inc., is thus Licensee’s U.S. Marketing Partner as “Marketing
Partner” is defined in Paragraph 1.7 of the Agreement; provided, however, that
if Sankyo Pharma exercises its right to manufacture under the Anticipatory
Breach section of the Sales, Marketing and Distribution Agreement, then Sankyo
Pharma, Inc., will be considered a Sublicensee and not a Marketing Partner.

 

D.                                    The Regents and Licensee mutually desire
to further amend the Agreement in accordance with the terms set forth below;

 

NOW, THEREFORE, the parties agree to the following:

 

1.                   DEFINITIONS

 

A.            All definitions and paragraph numbers referred to in this Second
Amendment have the same meaning as in the Agreement, unless modified herein.

 

B.            Paragraph 1.2 of the Agreement entitled Licensed Product is
deleted in its entirety and replaced with the following:

 

1.2           “Licensed Product(s)” [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS,
INC.]

 

C.            Paragraph 1.3 of the Agreement entitled Licensed Method is deleted
in its entirety and replaced with the following:

 

1.3           “Licensed Method” [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS,
INC.]

 

D.            Paragraph 1.4 of the Agreement entitled Net Sales is deleted in
its entirety and replaced with the following:

 


1.4           “NET SALES” MEANS THE TOTAL OF THE GROSS AMOUNT INVOICED OR
OTHERWISE CHARGED (WHETHER CONSISTING OF CASH OR ANY OTHER FORMS OF
CONSIDERATION) FOR THE FINAL SALE OF LICENSED PRODUCTS OR LICENSED METHOD BY
LICENSEE, ANY AFFILIATE OR SUBLICENSEE TO CUSTOMERS, LESS THE FOLLOWING
DEDUCTIONS (TO THE EXTENT INCLUDED IN AND NOT ALREADY DEDUCTED FROM THE GROSS
AMOUNT INVOICED OR OTHERWISE CHARGED) TO THE EXTENT ACTUAL AND


 

2

--------------------------------------------------------------------------------


 


CUSTOMARY:  CASH, TRADE OR QUANTITY DISCOUNTS ACTUALLY GRANTED TO CUSTOMERS;
SALES, USE, TARIFF, IMPORT/EXPORT DUTIES OR OTHER EXCISE TAXES IMPOSED ON
PARTICULAR SALES (EXCEPTING VALUE ADDED TAXES OR INCOME TAXES); TRANSPORTATION
CHARGES, INCLUDING INSURANCE TO THE EXTENT ACTUALLY PAID BY THE CUSTOMER; AND
ALLOWANCES OR CREDITS TO CUSTOMERS BECAUSE OF REJECTIONS OR RETURNS.  WHERE
LICENSEE, ANY AFFILIATE, OR SUBLICENSEE IS THE CUSTOMER, THEN NET SALES SHALL BE
BASED ON THE GROSS AMOUNT NORMALLY INVOICED OR OTHERWISE CHARGED TO OTHER
CUSTOMERS IN AN ARMS LENGTH TRANSACTION FOR SUCH LICENSED PRODUCT OR LICENSED
METHOD.  FOR THE AVOIDANCE OF DOUBT, IF LICENSEE, ANY AFFILIATE, OR SUBLICENSEE
SUPPLIES (DIRECTLY OR INDIRECTLY) A PRODUCT THAT CONSTITUTES A LICENSED PRODUCT
TO ANY AFFILIATE OR SUBLICENSEE, AND SUCH AFFILIATE OR SUBLICENSEE INCLUDES SUCH
PRODUCT IN ANOTHER PRODUCT (INCLUDING A COMBINATION PRODUCT), THEN NET SALES
SHALL BE BASED ON THE TOTAL GROSS AMOUNT INVOICED OR OTHERWISE CHARGED FOR SUCH
OTHER PRODUCT IN ITS ENTIRETY.

 


FOR A COMBINATION PRODUCT, HOWEVER, NET SALES SHALL BE CALCULATED AS:

 


A/(A+B) X [NET SALES, CALCULATED WITHOUT REGARD TO THIS FORMULA, OF THE
COMBINATION PRODUCT],


WHERE:

 

(i)            “A” is the total of the separately listed sale price(s) of each
Licensed Product contained within or used in the Combination Product if sold
separately; and

 

(ii)           “B” is the total of the separately listed sale price(s) of each
Combination Product Component contained within or used in the Combination
Product when sold separately;

 

provided, however, that in no event shall Net Sales for a Combination Product be
less than [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of Net Sales,
calculated without regard to this formula, of the Licensed Product that is the
Combination Product.  [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.]

 

Notwithstanding the foregoing, Licensed Products used solely in clinical trials
and a reasonable quantity of Licensed Products used as marketing samples to
develop or

 

3

--------------------------------------------------------------------------------


 


PROMOTE THE LICENSED PRODUCTS SHALL NOT BE INCLUDED AS SOLD UNDER THIS
DEFINITION OF NET SALES, PROVIDED NO CONSIDERATION (WHETHER IN CASH OR OTHER
CONSIDERATION) IS PROVIDED THEREFOR.

 

E.             New Paragraph 1.9 is added:

 

1.9           “Combination Product” [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS,
INC.]

 

F.             New Paragraph 1.10 is added:

 

1.10         “Final Sale” means any sale, transfer, lease, exchange or other
disposition or provision of a Licensed Product and/or a Licensed Method to a
Customer.  A Final Sale shall be deemed to have occurred upon the earliest to
occur of the following (as applicable):  (a) the transfer of title to such
Licensed Product and/or Licensed Method to a Customer, (b) the shipment of such
Licensed Product to a Customer, (c) the provision of an invoice for such
Licensed Product or Licensed Method to a Customer, or (d) payment by the
Customer for Licensed Products or Licensed Method.

 

G.            New Paragraph 1.11 is added:

 

1.11         “Customer” means any individual or entity that receives Licensed
Products or Licensed Methods, provided however, that Licensee, any Affiliate, or
Sublicensee shall be deemed a Customer only if it receives Licensed Products or
Licensed Methods for its own end-use and not for resale.

 

H.            New Paragraph 1.12 is added:

 

1.12         “Product” means any kit, article of manufacture, composition of
matter, material, compound, component, or product.

 

I.              New Paragraph 1.13 is added:

 

1.13         “Valid Claim” means any claim of (a) an issued, unexpired patent
within the Regents’ Patent Rights, but excluding any claim that has been (i)
withdrawn, cancelled, disclaimed or waived, or (ii) held invalid or
unenforceable by a court of competent jurisdiction in a decision that can no
longer be appealed; or (b) a pending patent application within the Regents’
Patent Rights, which claim has not been abandoned or finally rejected by the
United States Patent and Trademark Office (USPTO), or any

 

4

--------------------------------------------------------------------------------


 

analogous foreign administrative entity, in a decision that can no longer be
appealed or otherwise challenged.

 

2.                                       SUBLICENSEES

 

A.            New Paragraph 3.4 is added:

 


3.4(A)      IF THE REGENTS (AS REPRESENTED BY THE ACTUAL KNOWLEDGE OF THE
REGENTS’ OFFICE OF TECHNOLOGY TRANSFER LICENSING PROFESSIONAL RESPONSIBLE FOR
ADMINISTRATION OF THIS CASE) OR A THIRD PARTY DISCOVERS AND NOTIFIES THE
LICENSING PROFESSIONAL THAT LICENSED PRODUCTS OR LICENSED METHODS COVERED BY
REGENTS’ PATENT RIGHTS FOR WHICH LICENSEE WAS GRANTED AN EXCLUSIVE LICENSE ARE
USEFUL FOR SAMPLING ANALYTE(S) OTHER THAN GLUCOSE OR ADMINISTERING THERAPEUTIC
AGENT(S) AND SUCH  LICENSED PRODUCTS OR LICENSED METHODS HAVE NOT BEEN DEVELOPED
OR ARE NOT CURRENTLY UNDER DEVELOPMENT BY LICENSEE, THEN THE REGENTS, AS
REPRESENTED BY THE OFFICE OF TECHNOLOGY TRANSFER, MAY GIVE WRITTEN NOTICE TO THE
LICENSEE OF THE THIRD PARTY’S INTEREST IN DEVELOPING LICENSED PRODUCT AND
LICENSED METHOD FOR SUCH PURPOSE.

 


3.4(B)      LICENSEE SHALL HAVE NINETY (90) DAYS TO GIVE THE REGENTS WRITTEN
NOTICE STATING WHETHER LICENSEE ELECTS TO DEVELOP LICENSED PRODUCTS OR LICENSED
METHODS FOR SUCH OTHER ANALYTE(S) OR AGENT(S).

 


3.4(C)      IF LICENSEE ELECTS TO DEVELOP AND COMMERCIALIZE THE PROPOSED
LICENSED PRODUCTS OR LICENSED METHODS FOR SUCH OTHER ANALYTE(S) OR AGENT(S),
THEN LICENSEE SHALL NEGOTIATE WITH THE REGENTS REASONABLE MILESTONES FOR THE
DEVELOPMENT OF SUCH OTHER ANALYTE(S) OR AGENT(S) TO BE ADDED TO PARAGRAPH 6.4 OF
THE AGREEMENT, AND SUBMIT A PROGRESS REPORT EVERY SIX (6) MONTHS TO THE REGENTS
OUTLINING THE LICENSEE’S DEVELOPMENT AND COMMERCIALIZATION EFFORTS FOR SUCH
OTHER ANALYTE(S) OR AGENT(S).

 


3.4(D)      IF LICENSEE ELECTS NOT TO DEVELOP AND COMMERCIALIZE THE PROPOSED
LICENSED PRODUCTS OR LICENSED METHODS FOR SUCH ANALYTE(S) OR AGENT(S), THEN
LICENSEE SHALL NOTIFY THE REGENTS IN WRITING OF THIS ELECTION, AND THE REGENTS
MAY SEEK A THIRD PARTY(IES) TO DEVELOP AND COMMERCIALIZE THE PROPOSED LICENSED
PRODUCTS OR LICENSED METHODS FOR THE OTHER ANALYTE(S) OR AGENT(S).  IF THE
REGENTS IS SUCCESSFUL IN FINDING SUCH THIRD PARTY, IT SHALL REFER SUCH THIRD
PARTY TO LICENSEE.  IF THE THIRD PARTY REQUESTS IN WRITING A SUBLICENSE UNDER
THIS AGREEMENT, THEN THE LICENSEE SHALL REPORT IN WRITING THE REQUEST TO THE


 

5

--------------------------------------------------------------------------------


 


REGENTS WITHIN THIRTY (30) DAYS FROM THE DATE OF SUCH WRITTEN REQUEST.  IF THE
REQUEST RESULTS IN A SUBLICENSE, THEN LICENSEE SHALL REPORT IT IN WRITING TO THE
REGENTS PURSUANT TO PARAGRAPH 3.2 OF THE AGREEMENT.

 


3.4(E)      IF THE LICENSEE REFUSES TO GRANT A SUBLICENSE TO SUCH THIRD PARTY,
THEN WITHIN THIRTY (30) DAYS AFTER SUCH REFUSAL, WHICH SHALL BE IN WRITING, THE
LICENSEE SHALL SUBMIT TO THE REGENTS A WRITTEN REPORT SPECIFYING THE LICENSE
TERMS PROPOSED BY THE THIRD PARTY AND A WRITTEN JUSTIFICATION FOR THE LICENSEE’S
REFUSAL TO GRANT THE PROPOSED SUBLICENSE.  THIS JUSTIFICATION MAY BE BASED ON
FINANCIAL TERMS AS WELL AS THE COMPETITIVE POSITION OF THE THIRD PARTY IN
RELATIONSHIP TO LICENSEE.  THE PARTIES AGREE THAT THE LICENSEE IS UNDER NO
OBLIGATION TO GRANT A SUBLICENSE TO A THIRD PARTY THAT WOULD RESULT IN THE
LICENSEE RECEIVING AN EARNED ROYALTY OF LESS THAN [CONFIDENTIAL TREATMENT
REQUESTED BY CYGNUS, INC.] OF NET SALES FROM SUCH THIRD PARTY.  IF HOWEVER, THE
REGENTS, AT ITS SOLE REASONABLE DISCRETION, DETERMINES THAT THE TERMS PROPOSED
BY THE THIRD PARTY ARE REASONABLE UNDER THE CIRCUMSTANCES, THEN THE REGENTS
SHALL HAVE THE RIGHT TO GRANT TO THE THIRD PARTY A LICENSE TO MAKE, HAVE MADE,
USE, SELL, OFFER FOR SALE AND IMPORT LICENSED PRODUCTS AND PRACTICE LICENSED
METHOD FOR OTHER ANALYTE(S) OR AGENT(S) ON TERMS NO LESS FAVORABLE TO THE
REGENTS THAN THE TERMS LAST PROPOSED TO LICENSEE BY THE THIRD PARTY PROVIDING
ROYALTY RATES ARE AT LEAST EQUAL TO THOSE PAID BY LICENSEE.

 

3.4(f)       For avoidance of doubt, The Regents’ right to grant a license under
Paragraph 3.4(e) shall not extend to any product, material, or method developed
independently by Licensee which is not covered by Regents’ Patent Rights.

 

3.4(g)      Notwithstanding the letter dated [CONFIDENTIAL TREATMENT REQUESTED
BY CYGNUS, INC.], by The Regents, the Agreement has not been terminated for any
analyte(s) or agent(s).  Licensee will work with The Regents to ascertain
whether any third party, including Inventors, are requesting sublicenses.

 

3.                                       ROYALTIES

 

A.            Paragraph 5.1 is deleted in its entirety and replaced with the
following:

 

5.1           The Licensee shall also pay to The Regents an earned royalty as
follows:  [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.]

 

B.                                     Paragraph 5.2 of the Agreement is deleted
in its entirety and replaced with the following:

 

6

--------------------------------------------------------------------------------


 

5.2           [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.]

 

C.            Paragraph 5.5 of the Agreement is deleted in its entirety and
replaced with the following:

 

5.5           [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.]

 

D.            Paragraph 5.7 of the Agreement, setting forth the minimum annual
royalty, is deleted in its entirety and replaced with  the following:

 

5.7           [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.]

 

4.                                       DUE DILIGENCE

 

A.            Paragraphs 6.4.6 and 6.4.7 of the Agreement are deleted and
replaced with the following:

 

6.4.6        [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] or

 


6.4.7        [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.]; OR

 

B.            New Paragraph 6.4.8 is added:

 

6.4.8        [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.]

 

C.            Paragraph 6.5 of the Agreement is deleted in its entirety, as are
all references to Paragraph 6.5 in the Agreement.

 

The Agreement shall remain in full force and effect in accordance with its terms
except as amended herein.

 

The Regents and Licensee have executed this Second Amendment in duplicate
originals, by their respective and duly authorized officers, as evidenced by the
signatures below.

 

CYGNUS, INC.

THE REGENTS OF THE
UNIVERSITY OF CALIFORNIA

 

 

 

 

By:

/s/ John C Hodgman

 

By:

/s/ Alan B. Bennett

 

 

(Signature)

 

 

(Signature)

 

 

 

 

 

Name:

John C Hodgman

 

Name:

Alan B. Bennett

 

(Please print)

 

 

 

Title:

Chairman, President & CEO

 

Title:

Executive Director

 

 

 

Research Administration and
Technology Transfer

Date:

Sept 18, 2002

 

Date:

Sept. 19, 2002

 

 

7

--------------------------------------------------------------------------------